Case 1:16-cv-00273-LMG Document 104 _ Filed 09/08/20 Page1of1

Form M-2-1

UNITED STATES COURT OF INTERNATIONAL TRADE FORM M-2
UNITED STATES,

Plaintiff,

y Court No.: 16-CV-00273

HARVIC INTERNATIONAL, LTD.,

 

Defendant.

REPORT OF MEDIATION

That pursuant to the Order of Referral dated May 12, 2020 in this case, | served
as Judge Mediator for the mediation process between the parties in this case.

The process was concluded on September 8, 2020.

_X_ The mediation resulted in a settlement of all issues;

_____ The mediation resulted in a partial settlement;

_____ The mediation did not result in a settlement;

/s/ Mark A. Barnett

(Name)
Judge Mediator

 

DATED: September 8, 2020
New York, New York

(Added Sept. 30, 2003, eff. Jan. 1, 2004; Dec. 6, 2011, eff. Jan. 1, 2012.)
